           Case 1:21-cv-10850-DLC Document 1 Filed 05/21/21 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


IN RE THE APPLICATION OF                      )
                                              )
DAVIDE VIEIRA DA SILVA                        )
                Plaintiff/Petitioner,         )         Case No. 1:21-cv-10850
                                              )
v.                                            )
                                              )
ANA CAROLINA PEREIRA REIS                     )
            Defendant/Respondent.             )
                                              )


      VERIFIED COMPLAINT AND PETITION FOR RETURN OF CHILD PURSUANT
                       TO THE HAGUE CONVENTION

Plaintiff and Petitioner, Davide Vieira da Silva, respectfully shows this Court as follows:

                                          INTRODUCTION

     1. This action is brought by Davide Vieira da Silva (“Petitioner,” or “Father”), a citizen of

Portugal, to secure the return of his son, G.S., who is—without Petitioner’s consent or

acquiescence—wrongfully detained in the Commonwealth of Massachusetts by the Child’s Mother,

the Defendant and Respondent, Ana Carolina Pereira Reis (“Respondent,” or “Mother”).

     2. This Petition is filed pursuant to the Convention on the Civil Aspects of International Child

Abduction (the “Hague Convention” or the “Convention”), Oct. 25, 1980, T.I.A.S. No. 11670 at 1,

22514 U.N.T.S. at 98, reprinted in 51 Fed. Reg. 10494 (1986), and the International Child

Abduction Remedies Act (“ICARA”), 22 U.S.C. §§ 9001-9011 (2014). A copy of the Hague

Convention is attached hereto as Exhibit A. The Convention came into effect in the United States

on July 1, 1988 and has been ratified between, among other Contracting States, the United States

and Portugal.

     3. The objectives of the Hague Convention are twofold:
          Case 1:21-cv-10850-DLC Document 1 Filed 05/21/21 Page 2 of 9




           Article 1(a): “to secure the prompt return of children wrongfully removed to or retained

           in any Contracting State”; and

           Article 1(b): “to ensure that rights of custody and of access under the law of one

           Contracting State are effectively respected in the other Contracting States.” Ex. A; see

           also 22 U.S.C. § 9001.

   4. The Hague Convention does not permit courts to consider the merits of any underlying

custody dispute between the parties. Instead, federal district courts are tasked solely with

determining whether a child has been wrongfully removed from or wrongfully retained apart from

his or her country of habitual residence, by extension deciding which country’s court system should

make the ultimate custody determination. 22 U.S.C. §§ 9001(b)(4), 9003(a).

                                              PARTIES

   5. Petitioner Davide Vieira da Silva is the Father of G.S. (“Child”) and a citizen of Portugal.

He is employed as a farmer and resides at Rua Nossa Senhora de Santana, n. 14, Sobral do

Parelhão, 2540-467 Carvalhal – Bombarral, Portugal.

   6. Respondent Ana Carolina Pereira Reis is the Mother of the Child and a citizen of Portugal.

On information and belief, she is currently residing with the Child at 50 East Walnut Street Floor 2,

Taunton, Massachusetts 02780.

                                  JURISDICTION AND VENUE

   7. This Court has jurisdiction over this case pursuant to 22 U.S.C. § 9003(a) (jurisdiction under

the Hague Convention) and 28 U.S.C. § 1331 (federal question jurisdiction). Venue is proper

pursuant to 22 U.S.C. § 9003(b) and 28 U.S.C. § 1391(b) because, upon information and belief, the

Respondent is believed to be residing with the Child in Taunton, Massachusetts.




                                                 -2-
          Case 1:21-cv-10850-DLC Document 1 Filed 05/21/21 Page 3 of 9




   8. Pursuant to Article 4, the Hague Convention applies to those children under the age of

sixteen years who habitually resided in a Contracting State and are wrongfully retained in another

Contracting State.

   9. Here, the Child is under the age of sixteen, habitually resided in Portugal for his entire life

up until Respondent took him to the United States and is now wrongfully retained in the United

States.

                                     STATEMENT OF FACTS

   10. Father and Mother are both citizens of Portugal. They met and began dating in 2017 and

moved in together in 2018. Their son, G.S., was born in 2018. A translated copy of the Child’s birth

certificate is attached hereto as Exhibit B.

   11. Although Father and Mother have never been married, they lived together continuously in

Bombarral, Portugal up until Mother’s removal of the Child to the United States in March 2020.

Until his wrongful retention, the Child had always resided with both of his parents in Portugal and

had never left the country until his removal in March 2020.

   12. Father financially supported his family through his agricultural farming work.

Prior to the wrongful removal of the Child, Father helped take care of his son every day, including

regularly bathing and feeding him and attending medical appointments with the Child.

   13. In Portugal, the Child was deeply enmeshed in family life. The Child’s paternal grandmother

took care of the Child while Mother worked as a supermarket cashier. Father’s father, sister, cousin,

and aunt also lived nearby and saw the Child every week. Mother’s family also saw the Child

regularly. Mother’s sister and brother-in-law frequently saw the Child and the Child’s maternal

grandmother had recently moved back to mainland Portugal from the Azores archipelago and saw

the Child regularly before his removal.




                                                 -3-
          Case 1:21-cv-10850-DLC Document 1 Filed 05/21/21 Page 4 of 9




   14. In early 2020, Mother expressed interest in traveling to the United States with the Child to

visit her two brothers who live in the Boston area. Father agreed to the visit and gave his written

authorization for Mother to travel with the Child to the United States for a two-week trip from

March 1-15, 2020. Round-trip airfare was purchased for Mother and Child. A translated copy of the

notarized travel authorization permitting the Respondent to temporarily remove the Child to the

United States from March 1, 2020 until March 15, 2020 is attached hereto as Exhibit C.

   15. On March 10, 2020, the Governor of Massachusetts declared a state of emergency due to the

COVID-19 pandemic. As a result, TAP Air Portugal suspended Mother’s return trip and Mother did

not return to Portugal on March 15, 2020.

   16. From March through at least May 29, 2020, Mother made efforts to reschedule her return

flight and was in touch with TAP Air Portugal and the Consulate of Portugal in New Bedford. A

translated copy of Mother’s email and text message communications to this effect are attached as

Exhibit D.

   17. While Mother and Child have resided in the United States, Father has been in frequent

communication with them, typically speaking with them via WhatsApp every day. Throughout this

time, Mother continually refused to commit to a date certain by which she would return with the

Child to Portugal. Rather, Mother told Father that she did not know when she would return and

blamed the COVID-19 pandemic for disrupting her travel.

   18. Frustrated by this lack of transparency and upset about being separated from his son and

Mother’s failure to return to Portugal or give a date certain by which she would return, Father

decided to end his relationship with Mother on or about April 26, 2020 and moved out of the

apartment they had been sharing prior to the Child’s removal to the United States. Father, however,

continued to hold out hope that Mother would return to Portugal with the Child once the travel

policies of both countries permitted.

                                                 -4-
          Case 1:21-cv-10850-DLC Document 1 Filed 05/21/21 Page 5 of 9




   19. On July 14, 2020, Father contacted the Portuguese Central Authority and, on December 22,

2020, filed an application under the Hague Convention for the return of the Child. A copy of

Father’s Hague Convention application is attached as Exhibit E.

   20. Father also retained a Portuguese attorney, Ana Luisa Costa, who on July 21, 2020 filed

a criminal complaint on his behalf with a Portuguese court alleging a charge of kidnapping. This

matter remains sealed. A translated copy of a certificate confirming filing is attached as Exhibit F.

   21. On February 8, 2021, the United States Department of State, Office of Children’s Issues,

sent a letter to Mother informing her of Father’s Request for Return of Child and advising her that

should she fail to return the Child, judicial proceedings in a court in the United States would

determine the Child’s habitual residence and the jurisdiction where custody should be decided. A

copy of this letter is attached hereto as Exhibit G.

   22. On February 18, 2021, Mother responded to the State Department’s letter, a copy of which

is attached hereto as Exhibit H.

   23. On January 28, 2021, Mother filed a petition for the regulation of parental responsibilities

with a Portuguese court. A translated copy of Mother’s petition is attached hereto as Exhibit I.

   24. Current travel policies in the United States and Portugal would allow Mother and Child—as

citizens of Portugal seeking essential travel in the form of family reunification—to return to

Portugal so long as the Mother submits a negative PCR COVID-19 test from a sample taken within

72 hours of boarding. See COVID-19 Information, U.S. Embassy & Consulate in Portugal,

https://pt.usembassy.gov/covid-19-information/; COVID-19 Measures Implemented in Portugal,

visitPortugal, https://www.visitportugal.com/en/content/covid-19-measures-implemented-portugal.

Mother, however, has refused to reschedule her return travel to Portugal and continues to

wrongfully retain the Child in the United States.




                                                 -5-
          Case 1:21-cv-10850-DLC Document 1 Filed 05/21/21 Page 6 of 9




   25. In mid-April, 2021, Mother told Father that she does not plan to return to Portugal with

the child and intends to stay in the United States indefinitely. On information and belief, Mother

has recently obtained employment and the Child is being cared for by Mother’s sister-in-law.

  WRONGFUL REMOVAL AND RETENTION OF CHILD BY RESPONDENT – CLAIM
             FOR RELIEF UNDER THE HAGUE CONVENTION

   26. As set forth above, Mother continues to wrongfully retain the Child in the Commonwealth

of Massachusetts, United States, in violation of Article 3 of the Hague Convention, despite

Petitioner’s efforts to have the Child returned to Portugal.

   27. Father never acquiesced or consented to the retention of the Child in the United States.

   28. Mother’s retention of the Child is wrongful within the meaning of Article 3 of the Hague

Convention because:

           a. Retention of the Child is in violation of the Father’s custody and visitation rights as

               the Child resided with both parents throughout his life and there was and is no court

               order or judgment limiting or denying Father’s access to or visitation with the Child.

           b. Father exercised his custody and parenting rights, as detailed above, prior to the

               wrongful retention of the Child by Mother as Father resided with the Child, took part

               in the daily routines of his care (feeding, bathing, medical needs) and supported the

               Child financially. Portuguese law recognizes the joint parental responsibilities of

               non-married parents.

           c. The Child was and is a habitual resident of Portugal within the meaning of Article 3

               of the Hague Convention immediately before his removal and wrongful retention by

               the Mother. The Child continuously resided in Portugal from his birth until Mother’s

               wrongful retention.




                                                  -6-
            Case 1:21-cv-10850-DLC Document 1 Filed 05/21/21 Page 7 of 9




    29. The Hague Convention applies to those children under the age of 16 (sixteen) years who

habitually reside in a Contracting State and are wrongfully retained in another Contracting State.

    30. This Petition is filed less than one year from Mother’s wrongful retention of the Child

pursuant to Article 12 of the Hague Convention. See Zuker v. Andrews, 2 F. Supp. 2d 134, 139 (D.

Mass. 1998) (noting that wrongful retention begins at moment custodial parent refuses to return

child).

                                 PROVISIONAL REMEDIES

    31. Father requests that this Court issue an immediate order restraining Mother from removing

the Child from the Commonwealth of Massachusetts and ordering the surrender of the Child’s

passport.

    32. Father further requests that this Honorable Court schedule an expedited hearing on the

merits of this Petition to prevent further harm as soon as possible and as required pursuant to the

articles and principles of the Hague Convention.

                              ATTORNEYS FEES AND COSTS

    33. To date, Father has incurred attorneys’ fees and costs because of the wrongful retention

of the Child by Mother.

    34. Father respectfully requests that this Court award him all costs and fees, including

transportation costs, incurred to date as required by ICARA. 22 U.S.C. § 9007(3).

                                    NOTICE OF HEARING

    35. Mother shall be given notice of these proceedings in accordance with the law governing

notice in interstate child custody proceedings. 22 U.S.C. § 9003(c)

                                     RELIEF REQUESTED

WHEREFORE, Petitioner, Davide Vieira da Silva, prays for the following relief:




                                                 -7-
         Case 1:21-cv-10850-DLC Document 1 Filed 05/21/21 Page 8 of 9




   a) An immediate temporary restraining order prohibiting the removal of the Child from the

      Commonwealth of Massachusetts pending a hearing and determination on the merits of this

      Verified Complaint;

   b) An immediate order requiring that any and all of the Child’s passports be surrendered to the

      Court;

   c) An order scheduling an expedited preliminary injunction hearing on the merits of the

      Verified Complaint; and ordering that Respondent show cause at this hearing why the Child

      should not be returned to Portugal and why such relief requested in the Verified Complaint

      should not be granted;

   d) Pursuant to Rule 65 of the Federal Rules of Civil Procedure, an order that the trial of the

      action on the merits be advanced and consolidated with the preliminary injunction hearing;

   e) A final judgment in Petitioner’s favor establishing that the Child shall be returned to

      Portugal;

   f) An order awarding Petitioner his attorneys’ fees and costs including fees for transportation;

   g) For any such further relief as this Honorable Court may deem just and appropriate under the

      circumstances of this case.

                                             Davide Viera Da Silva,
                                             By his attorneys,

                                             /s/ Andrea Peraner-Sweet
                                             Andrea Peraner-Sweet (BBO# 550515)
                                             aps@fitchlp.com
                                             Laura K. Hennessey (BBO# 706827) (admission pending)
                                             lkh@fitchlp.com
                                             FITCH LAW PARTNERS LLP
                                             84 State Street, 11th Floor
                                             Boston, MA 02109
                                             (617) 542-5542 tel.
Dated: May 21, 2021                          (617) 542-1542 fax




                                                -8-
          Case 1:21-cv-10850-DLC Document 1 Filed 05/21/21 Page 9 of 9




                                         VERIFICATION

       I, Andrea Peraner-Sweet, am one of the attorneys for the Petitioner, Davide Vieira da Silva.

I make this verification on behalf of Petitioner because the Petitioner is absent from this country.

The above document is true based on my investigation to date and communication between myself,

my colleagues Jeffrey Soilson and Laura Hennessey at Fitch Law Partners LLP, and Davide Vieira

da Silva except as to the matters that are stated on information and belief; as to those matters, I

believe the statements to be true. I declare under penalty of perjury under the laws of the

Commonwealth of Massachusetts that the foregoing is true and correct.



       This 21st day of May, 2021.

                                               /s/Andrea Peraner-Sweet
                                               Andrea Peraner-Sweet




                                                  -9-
